Of Doe 45 v Erik P.R. (2022 NY Slip Op 04840)





Of Doe 45 v Erik P.R.


2022 NY Slip Op 04840


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


342 CA 21-01339

[*1]OF DOE 45, PLAINTIFF-RESPONDENT,
vERIK P.R., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


BONARIGO & MCCUTCHEON, BATAVIA (KRISTIE L. DEFREZE OF COUNSEL), FOR DEFENDANT-APPELLANT.
O'BRIEN & FORD, P.C., BUFFALO (CHRISTOPHER J. O'BRIEN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered April 28, 2021. The order granted plaintiff's motion for partial summary judgment on liability. 
It is hereby ORDERED that the order so appealed from is reversed on the law without costs and the motion is denied.
Same memorandum as in OF Doe 44 v Erik P.R. ([appeal No. 1] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
All concur except Bannister, J., who dissents and votes to affirm in the same memorandum as in OF Doe 44 v Erik P.R. ([appeal No. 1] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court